Citation Nr: 0333920	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD) with depressive rated as 30 
percent disabling from March 4, 1988 to May 26, 1998, and 
currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an initial increased rating for bursitis, 
both shoulders, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.

7.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left leg, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left forearm.

9.  Entitlement to increased initial ratings for residuals of 
a cold injury to the feet, currently rated as 10 percent for 
each foot, and rated as non-compensable prior to January 12, 
1998.

10.  Entitlement to an increased (compensable) initial rating 
for residuals of a cold injury to the hands.

11.  Entitlement to an increased (compensable) initial rating 
for residuals of a cold injury to the ears.

12.  Entitlement to an initial increased (compensable) rating 
for a residual scar for removal of a cyst of the right 
buttock.

13.  Entitlement to an initial increased (compensable) 
initial rating for a residual scar for removal of a wart of 
the left foot.

(The issue of waiver of an overpayment of VA compensation 
benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March to September 
1962, from January 1966 to February 1977, from April 1979 to 
April 1983, and from October 1983 to February 1988.  He also 
had service in the Army Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In the March 1991 decision the RO in part granted service 
connection for PTSD, 30 percent, effective from March 4, 1988 
and bursitis, both shoulders, 10 percent, effective from 
March 4, 1988 and denied increased ratings for bilateral 
hearing loss and tinnitus.  The veteran appealed these rating 
percentages.  In January 1993 the RO granted service 
connection for residuals of frostbite of the hands, toes, and 
ears and a 0 percent rating was assigned effective September 
17, 1992.  The veteran appealed this decision.

In January 1998 the RO denied an increased rating for plantar 
warts involving both feet.  Following the issuance of a 
statement of the case the veteran did not timely perfect an 
appeal regarding this decision.  The appeal for an increased 
rating for plantar warts of the left foot had been previously 
perfected.

In a May 1998 letter the veteran indicated he was no longer 
appealing the issue of an increased rating for his right 
thumb disorder.  This issue is withdrawn from appellate 
status and is not before the Board for appellate 
consideration at this time.38 C.F.R. § 20.204 (2003)


The issues of entitlement to service connection for sinusitis 
and increased ratings for a residual of an excision of a cyst 
of the right buttock, excision of a wart of the left foot, 
the residuals of shell fragment wounds to the left arm and 
left leg, and lumbosacral strain will be discussed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  From March 4, 1988 to October 5, 1992 the veteran's PTSD 
was productive of considerable social and industrial 
impairment. 

2.  From October 6, 1992 to May 26, 1998 the veteran's PTSD 
was productive of definite social and industrial impairment.

3.  The veteran's PTSD is currently manifested by, numerous 
complaints, depression and a flattened affect productive of 
considerable social and industrial impairment without 
evidence of impairment of speech, suicidal ideation; 
obsessional rituals, spatial disorientation; or neglect of 
personal appearance, or hygiene, or impairment in cognition.

4.  From March 4, 1988 to June 25, 1996 the bursitis of the 
shoulders was primarily manifested by complaints of pain in 
the right shoulder, an isolated complaint of pain in the left 
shoulder with no more than slight limitation of motion of the 
right shoulder.

5.  Effective June 26, 1996, the bursitis of both shoulders 
is manifested by pain and limitation of motion.

6.  The tinnitus is chronic.

7.  The veteran's sensorineural hearing loss is currently 
manifested by level II hearing for the right ear, and Level 
II hearing for the left ear.  

8.  The residuals of a cold injury to the feet are manifested 
by mild neuropathy without tissue loss, nail abnormalities, 
color changes, hyperhidrosis, or X-ray abnormalities.

9.  The veteran does not have current pathology from cold 
injuries to the hands and ears.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD from March 
4, 1988 to October 5, 1992 have been met.  38 U.S.C.A. § 
1155, (West 2002); 38 C.F.R. Part 4Diagnostic Code 9411 
(1992).

2.  The criteria for a rating in excess of 30 percent rating 
for PTSD from October 6, 1992 to May 26, 1998 have not been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. Part 
4Diagnostic Code 9411 (1996) (2003).

3.  The criteria for a rating in excess of 50 percent rating 
for PTSD effective from May 27, 1998 have not been met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996) (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the shoulders from March 4, 1998 to June 25, 
1996 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4, Diagnostic Code 9411 (2003).

5.  The criteria for a separate 10 percent evaluation for 
bursitis of the right shoulder effective from June 26, 1996 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Diagnostic Codes 5019, 5003, 5203 (2003).

6.  The criteria for a separate 10 percent evaluation for 
bursitis of the left shoulder effective from June 26, 1996 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Diagnostic Codes 5019, 5003, 5203 (2003).


7.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R.§ 3.321, Part 4, Diagnostic Code 
6260 (2003).

8.  The criteria for a compensable evaluation for service 
connected bilateral sensorineural hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2003).

9.  The criteria for a compensable evaluation for service-
connected residuals of cold injuries to the hands have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20, 
Part 4, Diagnostic Code 7122 (1997) (2003).

10.  The criteria for a compensable evaluation for service-
connected residuals of cold injuries to the ears have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20, 
Part 4, Diagnostic Code 7122 (1997) (2003).

11.  The criteria for a compensable evaluation for service-
connected residuals of cold injuries to the feet from 
September 17, 1992 to January 11, 1998 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20, Part 4, 
Diagnostic Code 7122 (1997) (2003).

12.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of cold injuries to the right 
foot effective from January 12, 1998 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7122 (1997) (2003).

12.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of cold injuries to the left foot 
effective from January 12, 1998 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7122 (1997) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show no finding pertaining to 
PTSD.  He was seen on occasion for orthopedic problems.  
During his second period of service bilateral hearing loss 
was noted.  During his third period of service a history of 
frostbite to fingers, toes and ears was recorded.  

VA examinations were conducted in April and December 1977.  
In July 1978 the RO granted service connection for bilateral 
high frequency hearing loss, rated as 0 percent and tinnitus 
rated as 10 percent disabling.

Received on March 4, 1988 was the veteran's reopened claim 
for benefits, to include service connection for cold injury 
feet and hands and ears and recurrent right shoulder pain.  
He also claimed increased ratings for tinnitus, and impaired 
hearing.

The veteran received treatment at a VA facility in July 1988 
for complaints pertaining to the back and right shoulder.  On 
a July 1988 VA examination, the veteran reported that he was 
right-handed.  

He stated that he had hearing problems and tinnitus and had 
daily pain in the right shoulder on movement.  He further 
indicated that he had frostbite in Michigan in the winter of 
1983, and was given the diagnosis of "frostbite".  He 
reported that he had increased sensitivity to cold in his 
hands, feet and ears.  He had a Master's Degree in business 
administration.  Beginning in March 1988 he worked as a 
salesman and missed two days of work due to back pain.   

The examination showed that he was able to abduct and forward 
flex his right shoulder to 180 degrees.  Internal rotation 
was 80 degrees and external rotation was 90 degrees.  There 
was tenderness of the supraspinous muscle of the deltoid area 
of the right shoulder.  There was tenderness over the right 
humeral head.   There was no effusion or inflammation of the 
right shoulder joint.  He put his fingertips and right thumb 
tip to the right palm.  Handgrip was 5/5 and extensor 
strength of the right thumb was 5/5.  He picked up small 
objects well.  Nerves and sensory findings were intact.  The 
orthopedic evaluation showed full range of motion of the 
lumbosacral spine and right shoulder.  X-rays showed 
arthritis with an acrominal spur, right shoulder.  

The diagnoses for the examinations included: history of 
frostbite injuries to hands, feet, and ears and history of 
degenerative joint disease, bursitis and supraspinatus 
tendonitis of the right shoulder, and impingement of the 
right shoulder, trigger points, possible myositis fibroma.

A July 1988 VA audiogram showed puretone threshold in the 
right ear at 1000, 2000, 3000, and 4000 Hertz of 10, 10, 35, 
and 55 decibels respectively with an average puretone 
threshold loss of 28 decibels.  Puretone thresholds in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 10, 30, 55, 
and 65 decibels respectively, with an average puretone 
threshold loss of 40 decibels.  Speech recognition ability 
was 94 percent correct in bilaterally.  The diagnosis was 
bilateral high frequency hearing loss.

Received in August 1988 was the veteran's claim for service 
connection for several; disorders, including PTSD.

In November 1988 he was seen at a military facility for 
insect bites of the left hand and right foot.  In December 
1989 the veteran also claimed service connection for a left 
shoulder disorder.

On an October 1990 VA psychiatric examination, it was noted 
that the veteran was married, had children and was working as 
a veteran's outreach interviewer.  He complained of 
irritability.  He was combative and explosive with little 
provocation.  He was hypervigilant.  He described himself as 
tense and compelled to keep busy in an attempt to avoid 
disturbing thought s and feelings.  When not at work he spent 
hours in the gym working out.  He tended to isolate himself 
from others.  He had a few childhood friends.  He had 
frequent intrusive thoughts of Vietnam and associated 
nightmares.  He delayed sleep until he was exhausted and then 
may sleep 5 hours.  

Mental status examination showed his speech was pressured 
hesitant as if there was something he was reluctant to reveal 
about himself.  He was oriented in all spheres.  His affect 
was anxious and markedly depressed.  He was close to tears 
several times during the interview.  One time he cried 
uncontrollable for several minutes.  He expressed the feeling 
that he was living on borrowed time and perhaps should have 
died in Vietnam.  There was no evidence of delusions or 
hallucinations.  The diagnosis was PTSD, severe.  

An October 1990 audiogram showed puretone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hertz of 10, 5, 40, 
and 45 decibels respectively with an average puretone 
threshold of 25 decibels.  Puretone threshold in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 5, 30, 50, and 60 
decibels respectively with an average puretone threshold of 
37 decibels.  Speech recognition ability was 94 percent 
correct in the left ear and 96 percent correct in the right 
ear.  The diagnoses were tinnitus and decreased hearing.

A VA medical examination was also conducted in October 1990.  
At that time the veteran had multiple joint complaints, 
including pain and aching in his shoulders.  Pressure 
palpation to the right shoulder caused discomfort.  There was 
full range of motion of both shoulders with discomforted 
noted bilaterally on full abduction.  The diagnoses included 
bursitis of the right shoulder, and bilateral shoulder 
strain.

The veteran received treatment at a VA outpatient clinic in 
February 1991 for right thumb problems.  

In March 1991 the RO in part granted service connection for 
the following:  PTSD, 30 percent, effective from March 4, 
1988 and bursitis, both shoulders, 10 percent, effective from 
March 4, 1988.  

In October 1991 the RO granted service connection for the 
removal of plantar warts, left foot and assigned a 0 percent 
rating effective March 4, 1988.

Following receipt of a notice of disagreement, in November 
1991 the RO furnished the veteran a statement of the case.  
The issues listed were increased ratings for disabilities 
involving the back, shoulder, right thumb, hearing loss, 
tinnitus, scar on the right buttock, residuals of an excision 
of a wart from the left foot, and residuals of shrapnel left 
leg and forearm.

Received in December 1991 was the veteran's substantive 
appeal.  

A hearing was held at the RO in December 1991.  At that time 
the veteran provided testimony describing the symptoms of the 
disabilities in issue.  He also raised the issues of service 
connection for cold injuries to the ears, feet, and hands the 
ratings for his PTSD and removal of the wart from his left 
foot.  

A supplemental statement of the case issued on August 12, 
1992 contained additional issues including increased ratings 
for PTSD and the warts on his left foot.  A substantive 
appeal was received on October 5, 1992.

During an October 5, 1992 VA psychiatric examination the 
veteran stated that he was living with his wife and he 
reported that they were in the midst of divorce proceedings.  
He reportedly got upset easily with people and was defensive.  
He reported sleep difficulties and a strained relationship 
with his children.  He was not receiving any psychiatric 
treatment and was employed as a personnel assistant for the 
county welfare board, where he has worked for the past one 
and a half years.  Prior to that he had worked the Veteran's 
Employment Services.  He stayed physically active and went to 
the gymnasium daily.  

The examination showed no evidence of a psychotic process.  
His thinking was organized and goal directed.  His affect was 
appropriate.  At one point he broke down in tears over his 
estrangement from his children.  As to marital problems he 
expressed less affect.  The examiner felt that the veteran 
was normally a person who kept his feelings under tight 
control.  He appeared depressed over the situation with his 
wife and children.  

The examiner stated that although given ample opportunity, 
the veteran had very little to say about the symptoms usually 
associated with PTSD.  Instead he talked at length about his 
physical problems.  The examiner commented that the 
psychological sequelae of any service stressor appeared to be 
minor.  

During a VA orthopedic examination in October 1992 the 
veteran reported that both shoulders hurt which was worse on 
extension.  The right shoulder hurt worse than the left 
shoulder.  Range of motion of the shoulders revealed flexion 
to 180 degrees, abduction to 165 degrees, and internal and 
external rotation to 90 degrees, with no tenderness.  X-rays 
were normal.  Forward flexion of the lumbar spine was to 90 
degrees.  Extension backwards was to 10 degrees.  X-rays of 
the lumbosacral spine showed degenerative changes.  X-rays of 
the shoulder showed no abnormality.  The diagnoses were 
bursitis of the shoulders and lumbosacral strain.  

In connection with the veteran's compensation claims filed 
after his last period of active duty, a VA examination to 
evaluate residuals of frostbite was scheduled in January 
1993.  The veteran failed to report for the scheduled 
examination.  

In January 1993 the RO granted service connection for 
residuals of frostbite of the hands, toes, and ears and a 0 
percent rating was assigned effective September 17, 1992.  
The RO also denied an increased rating for bursitis of both 
shoulders

A VA examination was conducted in April 1994.  At that time 
the veteran reported that his fingers and toes were sensitive 
to the cold and were numb.  The examination showed no 
abnormality of the skin.  Radial and pedal pulses and 
sensation were within normal limits.  

On the orthopedic portion of the April 1994 VA examination, 
the veteran's complaints include pain and aching in the low 
back and right shoulder.  He reported lifting, throwing, and 
working overhead aggravated his right shoulder.  The 
evaluation of the right shoulder showed fine crepitation 
within the soft tissues.  Pressure palpation caused 
discomfort.  Abduction was to 130 degrees and forward 
elevation to 160 degrees.  Internal and external rotation was 
to 90 degrees.  An examination of the left shoulder showed 
discomfort to pressure palpation. He had full range of motion 
of the left shoulder.  

The diagnoses on the orthopedic examination included bursitis 
of the shoulders, and right shoulder strain.  

In a September 1994 rating decision, the RO increased the 
rating for the veteran's service-connected low back disorder 
from 20 to 40 percent.

VA June 26, 1996 orthopedic examination noted the veteran 
complained of pain in both shoulders, right greater than 
left, lower back pain, left forearm pain, and tenderness at 
the site of a left leg shrapnel wound.  Examination of the 
right shoulder revealed abduction and forward flexion to 100 
degrees.  Left shoulder abduction and forward flexion were to 
130 degrees with also 0 to 130 degrees.  He had full internal 
and external rotation of both shoulders.  

The diagnoses included bilateral shoulder bursitis, scar on 
the left forearm, back strain/sprain syndrome, scar of the 
left leg, and plantar warts as described.  

A June 1996 VA psychiatric examination noted the veteran 
complained of daily intrusive thoughts of his combat 
experience in Vietnam.  He also reported frequent flashbacks, 
a loss of interest in important activities and emotional 
numbing.  The veteran stated he was hypervigilent, had angry 
outbursts, poor concentration, and increased startle 
response.  He reported depression.  There were no 
hallucinations, delusions or signs or symptoms of panic or 
anxiety disorder.  

According to the veteran, he had never sought psychiatric 
treatment for his PTSD in the past.  He reported he had one 
marriage although separated several times.  The veteran has a 
Masters Degree and was employed in a personnel office with 
the State of New Jersey.  He maintained his PTSD resulted in 
"significant" job problems, but was employed full time.  

The evaluation showed that he was calm and cooperative 
throughout the interview.  Speech was normal in tone, volume, 
and rate.  His mood was euthymic, and his affect was 
restricted.  His thought process was logical and goal 
directed.  Thought content revealed no hallucinations, 
delusions, or suicidal or homicidal ideations.  Judgment and 
insight were fair.  Cognitive examination was normal.  The 
diagnosis was PTSD.  A global assessment of functioning (GAF) 
score of 51 was assigned.

A hearing was held at the RO in October 1996.  At that time 
the veteran provided a history and a description of his 
symptoms associated with the frostbite of the hands, feet, 
and ear.

A VA examination was conducted in January 1997.   At that 
time the veteran complained of pain in his right arm and 
thumb.  He reported symptoms of pain when exposed to the cold 
weather.  The color of his skin changed to white then red.  
He gave a history of an excision of a wart on the right fifth 
toe six or seven months.  He reported that the lesion was 
painful.  The examination showed that the distal fingertips 
were xerotic and painful with fissures.  The right lateral 
fifth toe had a 1 cm kerototic papule.  The diagnosis was 
history of frostbite.  The history was suggestive of 
Raynaud's disease and an examination by a rheumatologist was 
recommended.  

Received on May 27, 1998 was a letter from the veteran 
concerning the disabilities, which he appealed.  Also 
received were private medical records showing treatment for a 
wart on the right foot from 1995 to 1998.

On a May 1999 VA examination for cold injuries, the veteran 
reported that he had problems from cold exposure in service 
and stated that he still had occasional cold intolerance to 
his feet.  He reported occasional swelling.  He ambulated 
independently with the use of orthortic shoes.  He gave a 
history of a scar on the left forearm and bilateral shoulder 
bursitis and low back strain.  

Examination showed mild swelling of the feet with some 
hyperpigmentation.  There was no onychomycosis.  Deep tendon 
reflexes were normal.  An examination of the shoulders showed 
some tenderness over the bursa was also noted that the 
veteran had forward flexion of the arms to 180 degrees and 
abduction to 130 degrees.  Internal and external rotation was 
to 90 degrees.  The diagnoses were evidence of mild frostbite 
neuropathy of the feet, biceps bursitis of the shoulder, 
lower lumboscral sprain/stain with restricted motion, and 
scar over the left shoulder.  There was no evidence of 
fatigue or incoordination.

A VA psychiatric examination was conducted in May 1999.  He 
reported difficulty sleeping and nightmares.  He reported 
intense road rage.  He had a short fuse and became overly 
angry inappropriately.  The veteran worked as a personal 
assistant in the County Government.

The examination showed that he was well spoken, and neatly 
groomed and dressed.  He was steadily tense and angry and 
sometimes bitter and dysphoric.  There was no evidence of a 
formal thought disorder.  The diagnosis was PTSD.  His GAF 
was 52.

A VA examination was conducted in January 2001.  He gave a 
history of being exposed to the cold while stationed in 
service.  He complained of numbness in his feet, hands and 
ears.  He gave a history of bursitis involving his shoulders 
and low back pain.

Examination of the feet showed mildly decreased pinprick 
sensation in a stocking distribution.  There was no 
discoloration or edema.  Peripheral pulses were felt and were 
symmetrical.  There was no Achilles tenderness.  There was no 
shift in the weight bearing line.  There was no 
onychomycosis.  Examination of his hands showed there was no 
discoloration or edema.  Peripheral pulses were felt well and 
were symmetrical.  He had no complaints regarding his ears.  
Examination of the ears showed no evidence of frostbite 
neuropathy.  There was no discoloration or edema.   An 
examination of the shoulders showed normal contour.  
Abduction was from 0 to 170 degrees and forward flexion was 
from 0 to 170 degrees.  Internal and external rotation was 
from 0 to 90degrees.  

The impressions were mild frostbite neuropathy was found, 
with no evidence of fatigability or incoordination and normal 
x-rays.  Also diagnosed was shoulder bursitis with no 
evidence of fatigability or incoordination.   

A VA psychiatric examination was conducted in January 2001.  
At that time the veteran stated that he had been re-
experiencing phenomenon secondary to his combat stressors.  
He reported daily intrusive thoughts about his experiences in 
Vietnam.  He denied anxiety at the reminders and he denied 
flashbacks.  He reported avoidance symptoms.  He also 
reported that he had emotional numbing, social isolation, and 
a flattened affect.  He reported poor sleep, frequent angry 
outbursts and poor daytime concentration.  He denied a 
startle response.  He denied hyperarousal, and he denied 
physiological response to reminders.  He had no history of 
drug or alcohol dependence.  He reported a depressed mood 
with some loss of appetite, sleep problems, psychomotor 
agitation, and some guilt.  He denied suicidal ideation.  He 
denied auditory and visual hallucinations.  He had no 
symptoms consistent with a panic disorder or symptoms 
consistent with an obsessive-compulsive disorder.  He has not 
had any psychiatric treatment in the past.  

He worked for a State social services agency.  He indicated 
that his PTSD made it impossible for him to advance.  He had 
trouble with authority figures.  He had frequent angry 
outburst.  He had frequent problems with his wife from whom 
he was more or less estranged.  He was estranged from his 
children.

The evaluation showed that his speech was normal in tone, 
volume, and rate.  He was clam and cooperative.  His mood was 
depressed; his affect was flattened.  His thought process was 
logical and goal directed.  His thought content revealed no 
hallucinations, no delusions, no current active homicidal 
ideation and no current active suicidal ideation.  His 
judgment and insight were noted to be fair.  His cognitive 
examination was intact.  The diagnosis was PTSD and major 
depressive disorder secondary to PTSD.   His GAF score was 
45.  

In March 2001 the RO in part assigned a 50 percent rating for 
the PTSD effective from May 27, 1998, assigned a 10 percent 
rating for each foot for the residuals of cold injury with 
peripheral neuropathy effective from January 12, 1998, and 
assigned separate non-compensable ratings for the residuals 
of the cold injury to the hands and ears.   

Received in June 2001 was private medical evidence pertaining 
to the treatment of the veteran's mother.

A VA foot examination was conducted in April 2001.  At that 
time the veteran gave a history of excisions of warts from 
his feet the examiner was unable to visual any wart of the 
left foot.  The impression was mild plantar warts.

A VA audiological evaluation was conducted in May 2002.  At 
that time the veteran stated that he often misunderstood what 
people said.  He had difficulty at work.  He reported that he 
had constant tinnitus.  Audiological examination showed that 
puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz were 20, 10, 50, and 60 decibels, respectively 
with an average puretone threshold loss of 35 decibels.  The 
puretone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 20, 40, 70, and 80 decibels, respectively 
with an average puretone threshold loss of 52 decibels.  
Speech recognition ability was 84 percent, bilaterally.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in February 2003.  At 
that time he provided detailed testimony in which he 
described the symptoms of the disabilities in issue and 
associated treatment.

At the hearing the veteran submitted numerous VA and private 
medical records showing treatment in the 1990s to August 2002 
for various problems including orthopedic and hearing loss.  
In 1996 he was seen at VA outpatient clinic for psychiatric 
complaints.  He underwent an audiogram at a VA outpatient 
clinic in November 2002.  The findings showed speech 
discrimination of 92 percent bilaterally.  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist.

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001. 66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statements of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).  An April 2002 letter informed the veteran of the 
contents of the VCAA.  Additionally, the Board finds that all 
available evidence and records identified by the veteran as 
plausibly relevant to the issues currently being adjudicated 
by the Board have been obtained.  The veteran has undergone 
numerous VA examinations and participated in several 
hearings.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

In this regard, the veteran was informed of the 30 day time 
period in the April 2002 letter, more than one year ago.  
Additionally in February 2003 he submitted additional 
evidence. Accordingly, the Board finds that the requirements 
under the VCAA have been met and this decision is not 
prejudicial to the veteran.  Bernard    

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2003).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his PTSD 
and associated treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Increased Rating PTSD

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders. 61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the version of Code 9411 in effect prior to November 7, 
1996, a 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired and the                                                        
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals (now United States Court of Appeals for 
Veterans Claims) stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision. 38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion dated November 
9, 1993, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 993) 
(Nov. 9, 1993), 57 Fed.Reg 4753 (1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 30 percent rating is warranted where 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The first aspect of the veteran's claim to be discussed is 
whether a rating in excess of 30 percent is warranted 
effective from March 4, 1988 to May 26, 1998.  

In this regard the October 1990 VA psychiatric examination 
showed that his speech was pressured and hesitant.  
Additionally, his affect was anxious and markedly depressed.  
Also, the VA examiner indicated that the PTSD was severe.  
The Board finds that the examination shows that the PTSD 
resulted in considerable social and industrial impairment.  
However, the examination does no demonstrate that the PTSD 
resulted in severe social and industrial impairment.  At the 
time of the examination the veteran was gainfully employed 
and he did not indicate any significant problems with his 
marriage at that time.

Additionally, following the October 6, 1992 VA examination, 
the examiner stated that the psychological sequelae of any 
service stressor appeared to be minor.  

When examined June 1996 his complaints included frequent 
flashbacks, a loss of interest in important activities 
emotional numbing, hypervigilence, angry outbursts, poor 
concentration, an increased startle response and depression.  
The examination showed that his mood was euthymic, and his 
affect was restricted.  However, the examination showed no 
hallucinations, delusions or signs or symptoms of panic or 
anxiety disorder.  Also his speech was normal and his thought 
process was logical and goal directed.  There was no suicidal 
or homicidal ideation and judgment and insight were fair.  
Also, the veteran indicated that he never sought psychiatric 
treatment for his PTSD in the past.  Additionally his GAF was 
51, which is indicative of moderate impairment.  This is 
consistent with the fact that the veteran has been gainfully 
employed.  The findings of the October 1992 and June 1996 VA 
examinations demonstrate that the PTSD was productive of 
definite impairment and the findings do not satisfy the 
criteria for a 50 percent rating under the old or new 
criteria, which became effective on November 7, 1996.  

Accordingly, the Board finds that the veteran's PTSD was 
productive of considerable social and industrial impairment 
effective from March 4, 1988 to October 1, 1992 and thus a 50 
percent rating is warranted for this time period.  The Board 
further finds that a 30 percent rating is warranted from 
October 2, 1992 to May 26, 1998 during which time the PTSD 
was productive of definite social and industrial impairment 
and did not satisfy the criteria for a higher rating under 
the revised rating criteria.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The next aspect of this issue to be determined is whether a 
50 percent rating is warranted effective from May 27, 1998

In this regard the May 1999 VA psychiatric examination showed 
that he was steadily tense, angry and sometimes bitter and 
dysphoric.  However, there was no impairment in his speech 
and he was well groomed.  There was no evidence of a formal 
thought disorder.  Additionally his GAF was 52, which is 
indicative of moderate disability.  

The January 2001 VA psychiatric examination showed that the 
veteran had numerous complaints, to include angry outbursts, 
flashbacks, sleep impairment, and isolation.  The evaluation 
showed that he depressed and his affect was flattened.  
However, his speech was not impaired and his judgment was 
fair.  Also, he reported no panic attacks, hallucinations, no 
delusions, no homicidal ideation or suicidal ideation.  The 
record shows that he was essentially estranged form his 
family.  However, he was gainfully employed.  His GAF score 
was 45, which is indicative of serious symptoms.  The 
findings are consistent with the current the 50 percent 
rating currently in effect.

After reviewing the record it is the judgment of the Board 
that the current evidence does not satisfy the criteria for a 
rating in excess of PTSD either under the old or revised 
rating criteria.  The evidence is not equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).

Increased Rating for Bursitis of the Shoulders

The RO has assigned a 10 percent rating for bursitis of both 
shoulders in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R.§ 4.20, Part 
4. Diagnostic Code 5019.

Diagnostic Code 5019 provides that bursitis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In the absence of limitation of motion, a 10 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Diagnostic Code 5003.

A 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, and there are occasional 
incapacitating exacerbations. Diagnostic Codes 5003.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  Limitation of motion of the 
arm at shoulder level is rated 20 percent disabling for both 
the major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2003).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2003) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).

In this regard VA examination in July 1988 and October 1990 
showed no limitation of motion in flexion or abduction of the 
shoulders.  Although pain and slight limitation of abduction 
of both shoulders was shown during the VA examination in 
October 1992, when examined by the VA in April 1994, he had 
no complaints relative to the left shoulder and he had full 
range of motion of the left shoulder.  For the right shoulder 
abduction was to 130 degrees and forward elevation to 160 
degrees.  However, even considering the veteran's complaints 
per the Deluca case, the degree of limitation of motion does 
not satisfy the criteria for a 20 percent rating.  

However, during the June 26, 1996 VA examination the veteran 
reported pain in both shoulders and there was limitation of 
motion of both shoulders with the right shoulder showing 
abduction and forward flexion to 100 degrees and the left 
shoulder showing abduction and forward flexion to 130 
degrees.  Additionally limitation of motion was shown again 
shown during the May 1999 examination with abduction to 130 
degrees bilaterally with accompanying tenderness.  
Furthermore complaints of bilateral shoulder pain and slight 
limitation of motion was demonstrated during the January 2001 
examination.  Accordingly the Board finds that limitation of 
motion with chronic pain involving both shoulders has been 
demonstrated and separate 10 percent ratings for bursitis of 
each shoulder is warranted effective June 26, 1996, the date 
of the VA examination.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

However, this same evidence does not show that a rating in 
excess of 10 percent for either shoulder is warranted.  A 20 
percent rating requires limitation of motion of the arm at 
shoulder level, which is 90 degrees.  This degree of 
impairment has not been demonstrated.  In rendering this 
decision the Board has considered the functional impairment 
caused by pain as set forth in the Deluca case.  The Board is 
satisfied that the degree of impairment is contemplated in 
the current ratings.  The Board notes that the VA examiners 
in May 1999 and January 2001 indicated that there was no 
evidence of fatigue or incoordination.  Further, the Board 
finds that the evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.

Increased Rating for Tinnitus

During the course of the appeal, the rating criteria for 
tinnitus were revised effective June 10, 1999.  The veteran's 
tinnitus has been rated under Diagnostic Code 6260 of the 
Rating Schedule.  Under the rating criteria in effect prior 
to June 10, 1999, that Diagnostic Code provided that 
"persistent" tinnitus as a symptom of head injury, 
concussion, or acoustic trauma, warranted a 10 percent 
evaluation.  That was the maximum rating assignable under 
this Diagnostic Code, and no other applicable provision of 
the rating schedule provided for a higher schedular 
evaluation.  The revised criteria effective on and after June 
10, 1999 remove the requirements that tinnitus be a symptom 
of either head injury, concussion, or acoustic trauma, and 
that it be "persistent." Instead, under the revised criteria, 
a maximum 10 percent evaluation is warranted for "recurrent" 
tinnitus.

Upon review of the evidence of record, there is no basis for 
an evaluation in excess of the maximum 10 percent for his 
tinnitus under either the new or old rating criteria.  He is 
currently assigned the maximum schedular evaluation for such 
disability.  The record contains no evidence of an 
exceptional or unusual disability picture attributable to 
tinnitus that would render impractical the application of the 
regular schedular standards such as to warrant referral of 
this case for consideration of an extraschedular evaluation. 
38 C.F.R. § 3.321(b)(1).  Specifically, the record reflects 
no marked interference with employment beyond that 
contemplated by the schedular provisions, or frequent periods 
of hospitalization attributable to the tinnitus to warrant 
referral for consideration of an extraschedular evaluation.

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102

Increased Rating for Bilateral Hearing Loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometric 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz). To evaluate the degree of disability from 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness. See 38 C.F.R. § 4.85 (effective prior to and on 
June 11, 1999), Diagnostic Code 6100.

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87). 

The newly enacted 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Thereunder, (a) when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Each ear 
will be evaluated separately. Tables VI- VII are unchanged. 
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  The evidence reflects 
that 38 C.F.R. § 4.86 is not applicable to this claim.

The October 1990 VA audiologcal examination showed Level I 
hearing loss in both ears which is consistent with a 0 
percent rating.  The most recent VA audiological evaluation 
in May 2002 showed that the average for the pure tone 
thresholds at 1000, 2000, 3000, 4000 hertz, in decibels, were 
35 and 52 in the right and left ears, respectively and his 
speech recognition ability was 84 percent bilaterally.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level II 
hearing in the right ear and Level II in the left ear. 
Entering Table VII of 38 C.F.R. § 4.85, this results in a 
noncompensable (0 percent) rating for his bilateral 
sensorineural hearing loss under Diagnostic Code 6100.  

Accordingly, the Board finds that the criteria for a 
compensable rating for the bilateral hearing loss have not 
been met.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.

Residuals Cold Injuries to the Feet, Hands, and Ears 

When service connection for residuals cold injuries to the 
feet and hands and ears was granted in January 1993 the 
frostbite of the ears and hands were analogously rated under 
Diagnostic Code 7122 which provided for the evaluation of 
frozen feet.  38 C.F.R. § 4.20.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating frozen feet.  

Under the old criteria, a 10 percent disability evaluation 
was warranted for bilateral frozen feet with mild symptoms, 
chilblains.  A 30 percent evaluation was warranted for 
bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent evaluation 
was warranted for residuals of frozen feet with loss of toes, 
or parts, and persistent severe symptoms. 38 C.F.R. § 4.104, 
Diagnostic Code 7122.

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered. There is no requirement of loss of 
toes or parts for the persistent moderate or mild under this 
diagnostic code. See NOTE to Diagnostic Code 7122, effective 
prior to January 12, 1998.

As amended, Diagnostic Code 7122 has been classified as cold 
injury residuals and reads as follows: Arthralgia or other 
pain, numbness, or cold sensitivity (10 percent); Arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) (20 percent); Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent). Note (1) following 
the Code provided in pertinent part, that complications such 
as peripheral neuropathy should be separately evaluated under 
other diagnostic codes.

Notes following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes. Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26. 38 C.F.R. 
§ 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998. Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122. 38 C.F.R. § 
4.104, Diagnostic Code 7122, Note 1 (2001); 63 Fed. Reg. 
37,779 (1998).

a)  Frozen Feet

In this regard during the VA examination in April 1994 the 
veteran reported that his toes were sensitive to the cold and 
were numb.  However, the examination showed no pertinent 
abnormality.  

When he underwent a cold injury examination in May 1999, the 
veteran reported occasional cold intolerance and occasional 
swelling.  There were no complaints of pain or numbness.  The 
examination confirmed the presence of mild swelling of the 
feet with some hyperpigmentation.  However, there was there 
was no onychomycosis, tenderness, tissue loss, impaired 
sensation or hyperhidrosis reported.  X-rays were not 
conducted at that time.  

When examined by the VA in January 2001.  He complained of 
numbness in his feet.  He had no complaints regarding pain.  
The examination of the feet showed mildly decreased pinprick 
sensation in a stocking distribution.  However, there was no 
discoloration, edema, Achilles tenderness, onychomycosis, or 
impairment of the peripheral pulses.  Additionally, x-rays 
were reportedly normal.  

After reviewing the record, the Board finds that the evidence 
does not satisfy the criteria for a compensable rating under 
the old rating criteria prior to January 12, 1998 nor does 
the evidence does not satisfy the revised criteria for a 
rating in excess of 10 percent for each foot on and after 
January 12, 1998.  The Board further finds that the evidence 
is not equipoise as to warrant the application of the benefit 
of the doubt doctrine.  38 C.F.R. § 3.102.  

b) Hands and Ears

During the VA examination in April 1994 the veteran reported 
that his fingers and were sensitive to the cold and were 
numb.  However, the examination showed no pertient 
abnormality.  Also, he had no complaints concerning his ears.  

When examiner in January 1997, the veteran had complaints 
relative to the right thumb and arm and gave a history of 
cold exposure.  There were no complaints referable to the 
left hand.  It was reported that the distal fingertips were 
xerotic and painful with fissures.  The examiner indicated 
that the history was suggestive of Raynaud's disease.  When 
he under went a cold injury examination in May 1999, the 
veteran reported that he had problems from cold exposure in 
service involving his hands and ears.  However, he had no 
current complaint pertaining to his hands or ears.  

During the most recent VA examination in January 2001 he 
complained of numbness in hands and ears.  However, the 
examination showed no frostbite neuropathy of the ears.  
Additionally, the examination of the hands showed no 
discoloration or edema or impairment of the peripheral 
pulses.  

Accordingly, it is the judgment of the Board that the 
criteria for a compensable rating for the residuals of the 
cold injuries to the ears and hand under the old or revised 
rating criteria have not been met.  The Board further finds 
that the evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102.  


ORDER

An increased rating of 50 percent for PTSD from March 4, 1988 
to October 5, 1992 is granted subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 30 percent from October 6, 1992 to May 
26, 1998 is denied.

A rating in excess of 50 percent rating for PTSD effective 
from May 27, 1998 is denied.  

A rating in excess of 10 percent for bursitis of both 
shoulders prior to June 26, 1996 is denied.  

Entitlement to a separate 10 percent evaluation for bursitis 
of the right shoulder effective from June 26, 1996 is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a separate 10 percent evaluation for bursitis 
of the left shoulder effective from June 26, 1996 is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

An increased rating for tinnitus is denied.

An increased (compensable) evaluation for bilateral 
sensorineural hearing loss is denied.

An increased (compensable) evaluation for service-connected 
residuals of cold injury to the feet prior to January 11, 
1998 is denied.

An increased evaluation in excess of 10 percent for service-
connected residuals of cold injury to the right foot 
effective from January 12, 1998 is denied.

An increased evaluation in excess of 10 percent for service-
connected residuals of cold injury to the left foot effective 
from January 12, 1998 is denied.

An increased (compensable) evaluation for service-connected 
residuals of cold injuries to the hands is denied.

An increased (compensable) evaluation for service-connected 
residuals of cold injuries to the ears is denied.


REMAND

A review of the record shows that the veteran was seen during 
active duty for sinusitis.  In conjunction with his hearing 
before the undersigned in February 2003 he submitted private 
medical records showing post service treatment for sinusitis.  
As such, the Board finds that a specialized examination is 
would be of assistance in adjudicating this issue.  

Effective on August 30, 2002, the rating criteria for scars 
and skin disorders was revised.  The RO has not had the 
opportunity to review the veteran's claims of increased 
ratings for the residuals of the wounds to the left forearm 
and leg, the residuals of the excision of the cyst from the 
buttock, and the excision of the wart from the left foot in 
conjunction with the new criteria nor has the veteran been 
informed of the new criteria.

The veteran has raised the issue of service connection for 
degenerative disc disease (Diagnostic Code 5293).  The Board 
finds that this issue is intertwined with his claim for 
entitlement to an increased rating for chronic lumbosacral 
strain, and, therefore, must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991

In August 2000 the RO denied service connection of a lung 
disorder claimed as due to Agent Orange exposure.  The Board 
considers a December 2000 letter from the veteran's 
representative serves a notice of disagreement with the RO's 
rating decision.  Thus, a statement of the case is warranted.  
Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  A VA examination should be conducted 
by a specialist in upper respiratory 
disorders in order to determine the 
nature, severity, and etiology of the 
reported sinusitis.  The claims folder 
must be made available to the examiner 
prior to the examination.  All tests 
deemed necessary should be performed.  
Following the examination, if sinusitis 
is diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the sinusitis 
is related to the veteran's military 
service.  

If it is determined that the sinusitis 
existed prior to service the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
sinusitis under went a chronic increase 
in severity beyond natural progression 
during his periods of service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  The RO is requested to adjudicate the 
issue of entitlement to service 
connection for degenerative disc disease 
of the lumbosacral spine on direct and 
secondary bases, to include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefit sought is not 
granted the veteran should be notified of 
that denial and of his appellate rights.  
The RO is advised that this issue is not 
before the Board until timely perfected.

4.  It is requested that the RO re-
adjudicate the issues in appellate status 
to include the increased ratings 
concerning the scars associated with the 
residuals of the wounds to the left 
forearm and leg, the residuals of the 
excision of the cyst from the buttock, 
and the excision of the wart from the 
left foot in conjunction with the revised 
rating criteria effective on August 30, 
2002.  

The RO is requested to consider whether a 
separate compensable rating is warranted 
for the scar of the left leg.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
benefits sought are not granted the 
veteran should be furnished a 
supplemental statement of the case, which 
includes the revised rating criteria for 
scars, and an opportunity to respond.  

5.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the issue of service 
connection of a lung disorder claimed as 
due to Agent Orange exposure.  He should 
be informed of the requirements necessary 
to perfect an appeal.  The RO is advised 
that this issue is not before the Board 
until the veteran perfects a timely 
substantive appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



